      Case 18-32289-mxm11 Doc 19 Filed 12/09/19           Entered 12/09/19 14:59:53      Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.


Signed December 9, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

       In re:                                              §   Chapter 11
                                                           §
       PREFERRED CARE INC., et. al.                        §   Case No. 17-44642-mxm11
                                                           §
                                                           §   Jointly Administered

       In re:

       Bowling Green Health Facilities GP, LLC             §   Case No. 18-42679-mxm11
       Brandenburg Health Facilities GP, LLC               §   Case No. 18-42680-mxm11
       Cadiz Health Facilities GP, LLC                     §   Case No. 18-42683-mxm11
       Campbellsville Health Facilities GP, LLC            §   Case No. 18-42684-mxm11
       Elizabethtown Health Facilities GP, LLC             §   Case No. 18-42685-mxm11
       Elsmere Health Facilities GP, LLC                   §   Case No. 18-42868-mxm11
       Fordsville Health Facilities GP, LLC                §   Case No. 18-42687-mxm11
       Franklin Health Facilities GP, LLC                  §   Case No. 18-42688-mxm11
       Hardinsburg Health Facilities GP, LLC               §   Case No. 18-42689-mxm11
       Henderson Health Facilities GP, LLC                 §   Case No. 18-42691-mxm11
       Irvine Health Facilities GP, LLC                    §   Case No. 18-42692-mxm11
       Morganfield Health Facilities GP, LLC               §   Case No. 18-42693-mxm11
       Owensboro Health Facilities GP, LLC                 §   Case No. 18-42694-mxm11
       Paducah Health Facilities GP, LLC                   §   Case No. 18-42695-mxm11
       Pembroke Health Facilities GP, LLC                  §   Case No. 18-42696-mxm11
       Richmond Health Facilities – Kenwood GP, LLC        §   Case No. 18-42697-mxm11
       Richmond Health Facilities – Madison GP, LLC        §   Case No. 18-42698-mxm11
       Salyersville Health Facilities GP, LLC              §   Case No. 18-42699-mxm11
       Somerset Health Facilities GP, LLC                  §   Case No. 18-42700-mxm11
       Springfield Health Facilities GP, LLC               §   Case No. 18-42701-mxm11
       Stanton Health Facilities GP, LLC                   §   Case No. 18-42702-mxm11
       Artesia Health Facilities GP, LLC                   §   Case No. 18-32289-mxm11
       Bloomfield Health Facilities GP, LLC                §   Case No. 18-42667-mxm11
Case 18-32289-mxm11 Doc 19 Filed 12/09/19                      Entered 12/09/19 14:59:53              Page 2 of 3



Clayton Health Facilities GP, LLC                              §     Case No. 18-42668-mxm11
Desert Springs Health Facilities GP, LLC                       §     Case No. 18-42669-mxm11
Espanola Health Facilities GP, LLC                             §     Case No. 18-42670-mxm11
Gallup Health Facilities GP, LLC                               §     Case No. 18-42671-mxm11
Lordsburg Health Facilities GP, LLC                            §     Case No. 18-42672-mxm11
Raton Health Facilities GP, LLC                                §     Case No. 18-42673-mxm11
SF Health Facilities GP, LLC                                   §     Case No. 18-42674-mxm11
SF Health Facilities-Casa Real GP, LLC                         §     Case No. 18-42675-mxm11
Silver City Health Facilities GP, LLC                          §     Case No. 18-42676-mxm11
                                                               §
                        Debtors.                               §

                             ORDER GRANTING MOTION TO DISMISS
                             GP DEBTORS-32’S BANKRUPTCY CASES

       Came on for consideration, the Motion to Dismiss GP Debtors-32’s Bankruptcy Cases

(the “Motion”) filed by the GP Debtors-32 1.

       Having reviewed the Motion, all responses and objections filed thereto, the testimony and

argument of counsel, and all matters brought to the Court’s attention at the hearing conducted on

the matter, having determined that proper notice was provided and the Court has jurisdiction

over the matter, and after due deliberation and consideration, the Court finds:

       a.       Cause exists to dismiss each of the GP Debtors-32’s bankruptcy cases pursuant to
                11 U.S.C. § 1112(b);

       b.       Granting the Motion is in the best interests of the GP Debtors-32’s creditors and
                their respective estates;

       c.       Pursuant to 11 U.S.C. §349 (b), nothing in this Order affects or revises any order
                entered in the referenced cases with regard to the Scott Release and Settlement
                approved by order of this court at Docket No. 954; and

       d.       Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, made applicable
                herein by Federal Rules of Bankruptcy Procedure Rule 7054 and Rule 9014, there
                is no just reason to delay entry of a final order on the Motion as to each of the
                listed GP-Debtors-32.

       Therefore, it is hereby ORDERED that the Motion is GRANTED.

       IT IS FURTHER ORDERED that pursuant to 11 U.S.C. §349 (b), nothing in this


1
       All capitalized terms not otherwise defined in this order adopts the definition prescribed to the defined term
       in the Motion.

ORDER GRANTING MOTION TO DISMISS
GP DEBTORS-32’S BANKRUPTCY CASES                                                                  PAGE 2 OF 3
Case 18-32289-mxm11 Doc 19 Filed 12/09/19             Entered 12/09/19 14:59:53        Page 3 of 3




Order affects or revises any order entered in the referenced cases with regard to the Scott Release

and Settlement approved by order of this court at Docket No. 954

       IT IS FURTHER ORDERED that this Order shall constitute a final order pursuant to

Rule 54(b) of the Federal Rules of Civil Procedure made applicable herein by Federal Rules of

Bankruptcy Procedure, Rule 7054 and Rule 9014 and shall be immediately appealable.

       IT IS FURTHER ORDERED that this Court retains jurisdiction with respect to all

matters arising from or related to the implementation of this Order as well as ruling on the

allowance of the Third Interim and Final Fee Application of Focus Management Group USA,

Inc., Financial Advisor to the GP Debtors-32 for Services Rendered and Reimbursement of

Expenses for the Interim Period of May 1, 2019 through November 30, 2019 and for the Final

Period of July 6, 2018 through November 30, 2019 (the “Focus Fee App”) [Docket No. 2239].

                                    ###END OF ORDER###


Submitted by:

/s/ E. P. Keiffer
E. P. Keiffer (TX 11181700)
ROCHELLE MCCULLOUGH LLP
325 North Saint Paul St., Suite 4500
Dallas, TX 75201
Telephone: (214) 953-0182
Facsimile: (214) 953-0185
Email pkeiffer@romclaw.com

COUNSEL TO GP DEBTORS-32,
DEBTORS AND DEBTORS-IN-POSSESSION




ORDER GRANTING MOTION TO DISMISS
GP DEBTORS-32’S BANKRUPTCY CASES                                                   PAGE 3 OF 3
